If the facts found by the trial court covered all the material issues, and such facts are warranted by the evidence, then it may not be said, it is thought, that the judgment entered in the case was legally erroneous. *Page 230 
And it is believed that the findings made by the court are supported by and covered the material issues of the evidence. Therefore the assignments of error challenging the findings and judgment of the court, as well as assignment of error No. 28, should, it is concluded, be overruled.
The suit is not for specific performance of a contract of sale, nor for damages for the breach thereof. Appellee sought to recover $2,500 paid appellant as part of the purchase money under the written contract to purchase 160 acres of appellant's land. And it is believed the court did not err in overruling the exceptions to the plaintiff's trial amendment and supplemental petition as complained of by appellant. The assignments of error in this respect are overruled.
The court did not, it is concluded, err respecting the evidence complained of in the fourth, sixth, eighteenth, nineteenth, and twenty-seventh assignments of error. And the evidence complained of in the nineteenth and twentieth assignments of error would not sufficiently warrant a reversal of the judgment.
Judgment affirmed.